TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00526-CV



                                    Thomas Kam, Appellant

                                                 v.

                        Badruddin Karedia and Tony Hardt, Appellees


              FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
           NO. C-1-CV-16-007167, HONORABLE TODD T. WONG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Thomas Kam, acting pro se, filed a notice of appeal on August 3, 2018, with the trial

court, along with a request for findings of fact.1 On September 5, 2018, the Clerk of this Court

advised appellant that it appears that this Court lacks jurisdiction over this matter because this

Court’s jurisdiction is limited to appeals in which there exists a final and appealable judgment or

order which has been signed by a judge. The Clerk requested that he file a response by September

17, 2018, explaining how this Court may exercise jurisdiction over this appeal and advised him

that the failure to do so would result in the dismissal of this appeal. See Tex. R. App. P. 42.3(a).




       1
          We hold appellant to the same legal standards as parties represented by counsel, “even
as we liberally construe [his] arguments and filings.” See Stewart v. Texas Health & Human Servs.
Comm’n, No. 03-09-00226-CV, 2010 Tex. App. LEXIS 9787, at *5–6 & n.1 (Tex. App.—Austin
Dec. 9, 2010, no pet.) (mem. op.) (“[P]ro se appellants are held to the same standard as parties
represented by counsel to avoid giving unrepresented parties an advantage over represented parties.”
(citing Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–85 (Tex. 1978))).
               Appellant’s notice of appeal and his response to this Court’s letter confirm that

the trial court has not signed a final and appealable judgment or order which would invoke

this Court’s appellate jurisdiction, and appellant has asked for no other relief. Cf. In re Tarvin,

No. 01-11-01127-CV, 2012 Tex. App. LEXIS 3277, at *2 (Tex. App.—Houston [1st Dist.] Apr. 24,

2012, orig. proceeding) (mem. op.) (construing petition for writ of procedendo as petition for

writ of mandamus “because, in substance, relator seeks to compel the trial court to rule on his

application”). Accordingly, we dismiss this appeal for want of jurisdiction.



                                             _____________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed for Want of Jurisdiction

Filed: September 28, 2018




                                                2